Citation Nr: 1313400	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  02-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for an acoustic neuroma.

2. Entitlement to service connection for bilateral hearing loss, to include as due to an acoustic neuroma.

3. Entitlement to service connection for tinnitus, to include as due to an acoustic neuroma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968 and in the U.S. Naval Reserves from September 1968 to December 1995 with various periods of Active Duty for Training (ACDUTRA) to include from March 5, 1990 to March 16, 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2001 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

These matters were previously before the Board in August 2004 when the Board denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2005 Order, the Court vacated the Board's August 2004 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  The Board remanded the Veteran's claims in April 2006.  The claims returned to the Board, and the Board again denied them in July 2007.  The Veteran also appealed that decision to the Court.  Thereafter, in a June 2009 memorandum decision, the Court set aside the Board's July 2007 decision and remanded it for further development.  In light of the Court's decision, the Board remanded the Veteran's claims in February 2010.  After the claims returned to the Board, the Board denied them for a third time in a January 2011 decision.  The Veteran appealed the January 2011 Board decision to the Court, and in an Order dated in April 2012, the Court vacated the Board's January 2011 decision and remanded the case to the Board for development consistent with another JMR.  In September 2012, the Board again remanded the issues for additional development.  The case is again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In September 2012, the Board remanded the appeal for a VA examination that addressed inadequacies in the opinion of an August 2010 VA examiner.  Specifically, the Board had noted that the examiner had not fully considered that a service-connected hearing loss need not have met the criteria for hearing loss "disability" under VA regulations during service, nor considered that the Veteran first manifested some hearing loss during a period of ACDUTRA.  Additionally, the Board observed that the Veteran had a left acoustic neuroma that was affecting his hearing and that service connection for the neuroma must be considered as inextricably intertwined with the issues on appeal.  Accordingly, the appeal was remanded, in pertinent part, so that an additional VA examination could be scheduled.  

The examiner was to identify any hearing loss, acoustic neuroma, or other audiological problems currently experienced by the Veteran and then offer an opinion as to whether the left acoustic neuroma is related to active military service or ACDUTRA, whether the left ear hearing loss is due to the acoustic neuroma or acoustic trauma during active service or ACDUTRA, and whether the right ear hearing loss is due to acoustic trauma during active duty or ACDUTRA.

A VA examination was conducted in October 2012.  However, the Board finds the examination to be inadequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  With respect to the acoustic neuroma, the examiner stated that the acoustic neuroma is not related to acoustic trauma during military service, to include ACDUTRA.  The basis for the opinion was that an acoustic neuroma is a slow growing tumor in the lining of the vestibular nerve, and the cause is unknown.  However, she did not address whether the acoustic neuroma could have first manifested during a period of active duty or ACDUTRA.  

Moreover, the Board notes that the examiner's etiological opinion on each issue is interspersed with comments that suggest a biased attitude on the part of the examiner.  These comments are at best unhelpful and offer no support for the opinion.  Section 4.23 of Title 38 of the Code of Federal Regulations states that rating officers, in the exercise of his or her functions, must not allow their personal feelings to intrude.  38 C.F.R. § 4.23 (2012).  Accordingly, the Board again remands the appeal so that the Veteran may be afforded a VA examination by an audiologist other than the one who examined him in October 2012.
 
With respect to the tinnitus claim, as before, since the May 2010 VA examiner related the tinnitus to the hearing loss, these claims are inextricably intertwined.  See Harris v Derwinski, 1 Vet. App. 180, 183 (1990) (where a decision on one issue would have a significant impact upon another, the claims are "inextricably intertwined.")  Therefore, the claim for service connection for tinnitus is also remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate specialist, other than the examiner who performed the examination in October 2012, to evaluate his acoustic neuroma, hearing loss, and tinnitus.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The Veteran should be asked to provide a complete medical history, including a history of his noise exposure during active duty and ACDUTRA, and subsequent to service as a civilian.  The examiner should be asked to identify any hearing loss, acoustic neuroma, or other audiological problems currently experienced by the Veteran.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following questions:

a.  Is it at least as likely as not (i.e., a 50 percent or greater probability) that a left ear acoustic neuroma (or any other acoustic neuroma found on examination) is etiologicallyt related to active military service, to include ACDUTRA?

In forming this opinion, the examiner must not only consider whether a disease, event, or injury (i.e. acoustic trauma) in service could have caused the neuroma, but also whether the neuroma could have first manifested during service, regardless of cause.

b. If the examiner determines that an acoustic neuroma is etiologically related to active military service, is it at least as likely as not that left or right ear hearing loss is due to the acoustic neuroma?

c. Is it at least as likely as not that hearing loss in either ear, independent of the neuroma, is due to acoustic trauma during active service or ACDUTRA and/or the loss of hearing acuity documented during ACDUTRA in March 1990.  The examiner need not differentiate what portion of the Veteran's hearing loss is due to the neuroma and what portion is due to in-service noise exposure, but rather opine as to whether any portion of the loss of hearing acuity is due to in-service noise exposure.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must document the Veteran's subjective history regarding his hearing loss and consider and discuss those complaints in the opinion.  The examiner is advised that the Veteran is competent to speak to experiencing hearing difficulty.

If the examiner finds the Veteran's claims inconsistent or implausible when viewed in the context of the complaints, treatment, and diagnoses documented in and after service, the examiner must explain the reasons for that finding.  

The Board notes that on multiple occasions, before and after the March 1990 audiogram, the Veteran denied hearing difficulty as part of his medical history.  The examiner should comment on whether the Veteran may have had a loss of hearing acuity as would be detected through an audiogram, but which he may not have perceived during the course of his daily activities.  

A complete rationale for any opinion offered must be provided.

2. After completing the above actions and any other development deemed necessary, readjudicate the issues of entitlement to service connection for acoustic neuroma, bilateral hearing loss, and tinnitus.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


